OPINION OF THE COURT
Per Curiam.
Respondent was admitted to practice in 1950 and maintains an office for the practice of law in Watertown, New York. Respondent was charged with neglecting legal matters en*309trusted to him (Code of Professional Responsibility DR 6-101 [A] [2], [3]).
The Referee appointed by this court to find and report the facts found that in several instances respondent neglected to prepare and serve bills of particulars after receipt of conditional orders of preclusion, thus resulting in dismissal of plaintiffs’ complaints, and that he failed fully, adequately and completely to advise a client about the timeliness of commencing a personal injury action. On review of the record, we confirm the Referee’s report and find respondent guilty of violations of DR 6-101 (A) (2) and (3).
Under all of the circumstances, including the absence of any other charges of professional misconduct against respondent in almost 40 years of the practice of law, we conclude that he should be censured (see, Matter of Henry, 92 AD2d 369; Matter of Weldon, 94 AD2d 327).
Dillon, P. J., Callahan, Doerr, Denman and Boomer, JJ., concur.
Order of censure entered.